DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed on 10/12/2021.
Claims 1-2, 4-6, 11-13, 15, 17-18, 22-27, 29-31, 35, 37-38, 40, 42-43 and 47-51 are pending and are allowed as described below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given on 3/8/2022 after an interview on 03/04/2022 with Sgueo, Joshua (Reg. No. 67,154).
The Application has been amended as follows:
(Currently Amended) A computing device comprising: 
a display screen; 
at least one wireless transceiver that wirelessly communicates with at least one external electronic device; 
a biometric characteristic reader that reads a biometric characteristic of a user; one or more processors; and 

a plurality of electronic credentials linking to personal information and account number of the user, 
biometric information of the user, and 
a plurality of applications that are executed by the one or more processors, the plurality of applications including at least one wallet application comprising a plurality of extensions, where the at least one wallet application, when executed by the one or more processors, causes the computing device to perform operations of:
receiving a reader key of an electronic credential from the at least one external electronic device, 
receiving, from the biometric characteristic reader, the biometric characteristic of the user, 
performing an authentication by comparing the biometric characteristic of the user to the stored biometric information of the user, 
in response to the authentication being successful based on a result of the comparison, selecting the electronic credential from the stored plurality of electronic credentials using the reader key, 
executing an extension, among the plurality of extensions, using an extension identifier associated with the selected electronic credential, and


(Previously Presented) The computing device of claim 1, wherein the biometric characteristic reader reads a fingerprint of the user.
(Canceled).
(Previously Presented) The computing device of claim 1, wherein the at least one memory device includes a secure storage that stores the plurality of electronic credentials.
(Previously Presented) The computing device of claim 1, wherein the computing device downloads the plurality of electronic credentials wirelessly from a credential issuing server via a data network and stores the plurality of electronic credentials in the at least one memory device.
(Previously Presented) The computing device of claim 1, wherein the plurality of electronic credentials link to one or more of data associated with a credit card account, a debit card account, a stored value card account, an automated teller machine card account, a bank account, a payment token card account, a membership card account, a loyalty card account, an access card account, an identification card account, a driver's license, an e-ticket, a pass, a coupon, or a certificate.
– 10. (Canceled).
(Previously Presented) The computing device of claim 1, wherein the one or more processors store the plurality of electronic credentials in the at least one memory device in a format that marks but links to a user’s payment account number and that includes a same number as a bank identification number (BIN) associated with at least one of a payment card issuer or a payment network.
(Previously Presented) The computing device of claim 1, wherein the biometric characteristic reader reads the biometric characteristic of the user based on a launching of the wallet application.
(Previously Presented) The computing device of claim 12,
wherein the computing device provides a prompt to the user to input data via the biometric characteristic reader based on the launching of the wallet application, and
wherein the biometric characteristic reader becomes operable to read the biometric characteristic of the user after providing the prompt.
(Canceled).
(Previously Presented) The computing device of claim 1, wherein the computing device provides at least one of a tone or a visual message on the display screen to confirm performance of a transaction with the at least one external electronic device.
(Canceled).
(Previously Presented) The computing device of claim 1, wherein the computing device wirelessly communicates with the at least one external electronic device by accessing a data network via the wireless transceiver.
(Previously Presented) The computing device of claim 17, wherein the computing device wirelessly communicates with the at least one external electronic device by accessing an Internet as a form of the data network.
– 21. (Canceled).
(Previously Presented) The computing device of claim 1, wherein the computing device receives from a merchant system a response message indicating one of approval or rejection of a transaction.
(Previously Presented) The computing device of claim 1, wherein the at least one wallet application further causes the one or more processors to transmit to the at least one external electronic device a transaction authorization request message including one or more of billing information or shipping information in a format readable by the at least one external electronic device.
(Previously Presented) The computing device of claim 1, wherein the at least one wireless transceiver includes one or more of a network transceiver that communicates with a cellular communications network, a short-range radio frequency (RF) transceiver to communicate with an external RF device, a near-field communication (NFC) module, or an infra-red transceiver.
(Previously Presented) The computing device of claim 1,
wherein the at least one wireless transceiver includes a near-field communication (NFC) module including an NFC antenna, and 
wherein the NFC module transmits the electronic credential to an NFC reader of the at least one external electronic device to initiate a transaction with a merchant system 
(Currently Amended) A method comprising: 
storing, by at least one processor of a computing device in at least one memory device of the computing device, a plurality of electronic credentials that link to personal information and an account number of a user, biometric information of the user, and a plurality of applications, the plurality of applications including a wallet application comprising a plurality of extensions;
storing, by the at least one processor of the computing device, biometric characteristics in the at least one memory device of the computing device;
communicating wirelessly, by at least one wireless transceiver of the computing device, with at least one external electronic device; 
receiving, by the at least one wireless transceiver from the at least one external electronic device, a reader key of an electronic credential; 
reading, by a biometric characteristic reader of the computing device, a biometric characteristic of the user; 
performing an authentication by comparing, by the at least one processor of the computing device using the wallet application, the read biometric characteristic of the user with the stored biometric information; 
in response to the authentication being successful based on a result of the comparison, selecting, by the at least one processor of the computing device using the wallet application, the electronic credential from the stored plurality of electronic credentials using the reader key; 
using an extension identifier associated with the selected electronic credential; and 


(Previously Presented) The method of claim 26, wherein the biometric characteristic being read is a fingerprint of the user.
(Cancelled)
(Previously Presented) The method of claim 26, wherein the electronic credential is stored in a secure storage of the at least one memory device.
(Previously Presented) The method of claim 26, further comprising: 
wirelessly downloading, by the at least one wireless transceiver of the computing device, the electronic credential from a credential issuing server via a data network; and 
storing the electronic credential in the at least one memory device.
(Previously Presented) The method of claim 26, wherein the electronic credential is linked to one or more of data associated with a credit card account, a debit card account, a stored value card account, an automated teller machine card account, a bank account, a payment token card account, a membership card account, a loyalty card 
– 34. (Canceled).
(Previously Presented) The method of claim 26, wherein the electronic credential links to a user’s payment account and includes a same number as a bank identification number (BIN) associated with at least one of a payment card issuer or a payment network.
(Canceled).
(Previously Presented) The method of claim 26, further comprising:
launching, by the at least one wireless transceiver of the computing device, the wallet application to initiate a transaction; and
reading, by the biometric characteristic reader of the computing device, the biometric characteristic of the user based on launching the wallet application.
(Previously Presented) The method of claim 37, further comprising:
generating, by the at least one wireless transceiver of the computing device, a prompt that requests the user to provide an input to the biometric characteristic reader based on launching the wallet application; and 
reading, by the biometric characteristic reader of the computing device, the biometric characteristic of the user based on a detection of a response to the prompt.
(Canceled).
(Previously Presented) The method of claim 26, further comprising providing, by the at least one wireless transceiver of the computing device, at least one of a tone or a visual message on a display screen to confirm performance of a transaction.
(Canceled).
(Previously Presented) The method of claim 26, further comprising wirelessly communicating, by the at least one wireless transceiver of the computing device, with the at least one external electronic device by accessing a data network.
(Previously Presented) The method of claim 42, further comprising wirelessly communicating, by the at least one wireless transceiver of the computing device, with the at least one external electronic device by accessing an Internet as a form of the data network.
– 46. (Cancelled).
(Previously Presented) The method of claim 26, further comprising receiving, by the at least one processor of the computing device from a merchant system, a response message indicating one of approval or rejection of a transaction.
(Previously Presented) The method of claim 26, further comprising: 
transmitting, by the wallet application from the computing device to a merchant system, a transaction authorization request message including billing information and shipping information in a format readable by the merchant system.
(Previously Presented) The method of claim 26, wherein the at least one wireless transceiver includes at least one of a network transceiver that communicates with a cellular communications network, a short-range radio frequency (RF) transceiver that communicates with an external short-range RF device, a near-field communication (NFC) module, or an infra-red transceiver.
(Previously Presented) The method of claim 26, further comprising: 

(Previously Presented) The method of claim 26, further comprising: 
displaying, by a display screen of the computing device, transaction information corresponding to a transaction between the computing device and the at least one external electronic device; and 
reading, by the biometric characteristic reader of the computing device, the biometric information of the user based on the displaying of the transaction information.
– 77. (Cancelled).

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The present invention is directed to securely transmitting of an electronic credential (payment information) from a user device to close proximity device (POS) wirelessly using the user device wallet application executing an extension after the user is authenticated to the wallet application.
User devices with wallet applications that requires user authentication before transmitting of electronic credential (payment information) from a user device to close proximity device (POS) wirelessly using the user device wallet application is old and well known as evident by prior art of Fernandes et al. (US 2009/0108064) (Figs. 6-7, 13; Pars. 81, 95).
The closest prior art of Shore (US 2003/0149662) disclose performing an authentication by comparing the read biometric characteristic of the user with the stored biometric information (Figs. 1, 20; Pars. 80, 120, 324, 373, 421); wirelessly transmitting the electronic credential to the at least one external electronic device (Figs. 1, 29; Pars. 8, 61-63, 72, 192, 387-388, 462).
Another reference used on prosecuting the instant application is Staib et al. (US 2005/0222961) as Staib disclose receiving, by the at least one wireless transceiver from the at least one external electronic device, a reader key of an electronic credential (Figs. 3; Pars. 35-43, 52-54).
However, neither Fernandes, Shore nor Staib teach a plurality of applications that are executed by the one or more processors, the plurality of applications including at least one wallet application comprising a plurality of extensions, where the at least one wallet application, when executed by the one or more processors, causes the computing device to perform operations of executing an extension, among the plurality of extensions, using an extension identifier associated with the selected electronic credential and transmitting the electronic credential to the at least one external electronic device using the extension.
Therefore, the prior arts do not teach nor do the prior arts fairly suggest, singly nor in combination teach a plurality of applications that are executed by the one or more processors, the plurality of applications including at least one wallet application comprising a plurality of extensions, where the at least one wallet application, when executed by the one or more processors, causes the computing device to perform operations of executing an extension, among the plurality of extensions, using an extension identifier associated with the selected electronic credential and transmitting the electronic credential to the at least one external electronic device using the extension.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685